UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
KERVIN JEANTY, :

Plaintiff, : ORDER
Vv. : 18 CV 7721 (VB)
PRECISION PIPELINE SOLUTIONS, LLC,

Defendant.
---- ---- --- x

At aconference held today and attended by plaintiff appearing pro se and counsel for
defendant, the Court provided to plaintiff the following documents for the second time:
(i) Discovery Guide, (ii) Motions Guide, and (iii) NYLAG flyer.

As discussed at the conference today, it is HEREBY ORDERED:

1, Defendant’s application that plaintiff be prohibited from editing or amending his
discovery responses is GRANTED. Plaintiff may, and of course is required, to supplement his
responses “in a timely manner if [he] learns that in some material respect the disclosure or
response is incomplete or incorrect, and if the additional or corrective information has not
otherwise been made known to the other parties during the discovery process or in writing” or “as
ordered by the court.” Fed. R. Civ. P. 26(e)(1).

2, Plaintiff shall file his initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) by no
later than March 23, 2020. No extensions will be granted and failure to comply may result in

sanctions on plaintiff.

3. The next case management conference is scheduled for April 24, 2020, at 3:00
p.m. If either party intends to move for summary judgment, that party’s pre-motion conference
letter is due April 10, 2020. Any response by plaintiff or defendant to the other party’s pre-motion
conference letter is due April 17, 2020. (See Judge Briccetti’s Individual Practices,  2.B.ii).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.
Dated: March 9, 2020

White Plains, NY
SO O D:

 

Vincent L. Briccetti
United States District Judge
